TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00242-CV




 In re Wylie “Scooter” Cheatham, Carolyn Anderson, Ronald Barnard, Alberta Shelton,
Roger Dale Linebarger, Jackson Walsh, Stella Young, Kenneth Burris, Jennifer Mushtaler,
         Mahmood Wadiwala, Yassin Sibai, Nelson Shipley, and Melvin Mason




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: May 4, 2022